Citation Nr: 0601240	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative changes of the cervical spine and 
fracture of the thoracic spine.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine, claimed as a low back 
injury.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 Department of Veterans 
Affairs (VA) Reno, Nevada, Regional Office (RO).  That 
decision, in pertinent part, denied service connection for 
the issues currently on appeal.

The Board notes that the October 2002 rating decision denied 
entitlement to service connection for a cervical and thoracic 
spine disorder and a lumbar spine disorder on a direct basis.  
A June 2004 rating decision denied entitlement to service 
connection for the claimed disorders on a secondary basis, as 
the veteran had claimed his disorders were secondary to his 
service-connected Cushing's disease.  The veteran has not 
perfected an appeal with regard to the June 2004 rating 
decision.  Accordingly, the issues before the Board are 
entitlement to service connection for the claimed disorders 
on a direct basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran had active service from 
September 1962 to November 1966.  However, service medical 
records associated with the claims folder are dated from July 
1965 to November 1966.  It appears from review of the 
clinical records that the veteran's service medical records 
are incomplete.

The veteran has claimed that his current back disorders are 
residuals of an injury he sustained in a car accident in 
1963.  Two statements from men who served with the veteran 
indicated that he had been in an automobile accident in 1963 
and had been hospitalized.  Both statements also noted that 
the veteran was placed on restricted duty for several months.  

The Board notes that a March 2004 statement from the National 
Personnel Records Center (NPRC), which was addressed to the 
veteran, reported that all of his service medical records had 
been forwarded to the RO.  The veteran has reported several 
times that he was treated at the Army Clinic on Rue Marboeuf 
in Paris, France, and the United States Air Force Hospital in 
Evreux, France for his back.  There is no indication of 
record that the RO has made efforts to obtain service medical 
records that appear to be missing from an alternate source.  
The Board noted that in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule, and VA 
has a heightened obligation to assist the claimant in the 
development of his or her case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Accordingly, the Board finds that 
an attempt should be made to obtain pertinent records from 
alternate sources.

In addition, the veteran was afforded a VA examination in 
April 2004.  However, the VA examiner did not have any 
records, including the claims folder, to review.  The claims 
folder contains the lay statements reporting the veteran's 
inservice auto accident and two statements from the veteran's 
private physicians reflecting a history of back complaints 
that date back to 1975.  Therefore, a new VA examination is 
warranted in order for VA examiner to offer an adequate 
opinion regarding the veteran's claimed disorders.

Accordingly, the claim is REMANDED for the following:

1.  The RO should attempt to obtain any 
treatment records reflecting treatment 
for the veteran in 1963 from the Army 
Clinic on Rue Marboeuf in Paris, France, 
and the United States Air Force Hospital 
in Evreux, France.  If no such treatment 
records are available, this should be 
documented in the claims folder.

2.  After the above development is 
completed, the veteran should be afforded 
a VA examination appropriate to 
determining the nature and etiology of 
any current back disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
offer an opinion as to whether it is as 
likely as not that any currently 
diagnosed back disorder had its origins 
during service.  Particularly, the 
examiner should note whether it is as 
likely as not that any currently 
diagnosed back disorder may be a residual 
of an auto accident in 1963.  The 
examiner is asked to offer a rationale 
for any opinion so expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

